Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the remarks/arguments filed on 07/08/2022.
Claims 1-2, 4-9, 11-14 are currently pending. 
Claims 3, 10 are canceled.
Claims 1, 4-5, 8, 11-12 and 14 are currently amended.

Allowable Subject Matter
Claims 1-2, 4-9, 11-14  are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-9, 11-14 are considered allowable because the prior art does not teach limitations including: 
“the channel quality information of the first terminal being less than a threshold value, the channel quality information of the second terminal being greater than the threshold value, and wherein the controller allocates a first transmission scheme as the transmission scheme of the fronthaul to the first terminal, and allocates a second transmission scheme as the transmission scheme of the fronthaul to the second terminal, the second transmission scheme having a higher error tolerance than an error tolerance of the first transmission scheme,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 8, 14.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419